Filed 3/17/21 In re Levi H. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    In re LEVI H., a Person Coming Under the
    Juvenile Court Law.

    KERN COUNTY DEPARTMENT OF HUMAN                                                          F082115
    SERVICES,
                                                                              (Super. Ct. No. JD138759-00)
           Plaintiff and Respondent,

                    v.                                                                    OPINION
    JENNIFER P.,

           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Marcos R.
Camacho, Judge.
         Elizabeth C. Alexander, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Margo A. Raison, County Counsel, and Elizabeth M. Giesick, Deputy County
Counsel, for Plaintiff and Respondent.
                                                        -ooOoo-

*        Before Levy, Acting P.J., Franson, J. and Meehan, J.
       Jennifer P. (mother) appeals from the October 27, 2020, Welfare and Institutions
Code section 366.261 order terminating her parental rights to her child, Levi H., now age
two. Mother’s only contention on appeal is that the juvenile court did not comply with
the inquiry requirements of the Indian Child Welfare Act (ICWA; 25 U.S.C. § 1901 et
seq.) as to Levi’s biological father, Mario H. Respondent concedes the issue. We agree
and remand for the limited purpose of proper ICWA inquiry.
                       STATEMENT OF THE CASE AND FACTS
       Levi is mother’s youngest child. Mother has two older children, half siblings to
Levi and not subjects of this appeal. The older children were living with their father
and/or father’s family.
       In July 2018, the Kern County Department of Human Services (department)
received a referral that mother tested positive for amphetamine at the time of Levi’s birth;
Levi’s drug screen was pending. Mother identified Mario H. as Levi’s father, but stated
she did not live with him.
       Mother admitted a longstanding substance abuse issue and admitted using
methamphetamine the day after Levi was born and smoking methamphetamine at least
three times during her pregnancy. Levi was taken into protective custody.
Section 300 Petition
       A section 300 petition was filed at the end of July 2018, alleging mother “ate”
methamphetamine in the hospital with Levi present. It also alleged that she left the
newborn with maternal grandmother, who was blind, and that mother took the child
outside in the extreme heat and left him in the care of an eight-year-old. The petition
alleged serious risk of harm to Levi due to mother’s substance abuse issues. Mother had




1     All further statutory references are to the Welfare and Institutions Code unless
otherwise stated.


                                             2.
previously tested positive at the birth of one of her older children. The petition further
alleged mother had a criminal history of convictions for being under the influence.
Detention
       At the detention hearing July 31, 2018, Levi was detained from mother and she
was granted supervised visits. The juvenile court found the whereabouts of Mario H. was
unknown. Mother filed a declaration under the ICWA, stating she had no known Indian
ancestry. The juvenile court found the ICWA did not apply. A jurisdiction and
disposition hearing was set for September 11, 2018.
Jurisdiction and Disposition
       The report prepared in anticipation of the jurisdiction and disposition hearing
stated that mother’s two older children were back in her care as of the middle of August
2018 after staying with a friend of mother’s. Mario H. was contacted by the department,
but declined paternity testing, stating he was not Levi’s father.
       Mother’s two voluntary drug tests in August 2018 were positive for amphetamine
and methamphetamine.
       At the jurisdiction and disposition hearing held September 11, 2018, Mario H.’s
paternity statement stated he did not wish to participate in the proceedings and did not
wish his status elevated to presumed father. The juvenile court found Mario H. was not
Levi’s father and dismissed him from the petition.
       The juvenile court sustained the petition, declared Levi a dependent of the juvenile
court, and removed him from mother’s custody. Reunification services were ordered for
mother. A six-month review hearing was set for March 11, 2019.
Six-Month Review Hearing
       At the March 11, 2019, review hearing, the department recommended Levi be
placed back with mother and maintenance services ordered. At the time, mother was
residing with her two older children and her boyfriend, Edward S. Mother had
consistently visited Levi, the visits had gone well, and unsupervised visits approved.

                                             3.
Mother was complying with her court-ordered plan. Levi was returned to mother’s
custody. A review hearing was scheduled for September 11, 2019.
Section 387 Petition
        On September 13, 2019, the department filed a section 387 supplemental petition
as to Levi, alleging that mother tested positive for methamphetamine in May of 2019 and
admitted taking non-prescribed Norco and smoking methamphetamine in September
2019 outside the home, while the children were inside. Mother told the social worker
that she was willing to go to in-patient treatment. All three children were placed into
protective custody.
        On September 23, 2019, the juvenile court detained the children from mother, who
was granted supervised visits. At the November 13, 2019 jurisdiction hearing, mother
submitted on the petition and the section 387 petition was found true.
Trailed Review Hearing/Section 387 Disposition Hearing
        At the trailed review hearing and the section 387 disposition hearing held February
26, 2020, the department, which had originally recommended Levi be placed with mother
and jurisdiction terminated, changed its recommendation to termination of reunification
services and asked that a section 366.26 hearing be set. Mother had tested positive for
amphetamine or methamphetamine in December of 2019 and January of 2020.
        Mother was not present at the February 26, 2020, hearing. The juvenile court
found the section 387 petition true and declared Levi a dependent child. A section
366.26 hearing was set for June 25, 2020.
Section 388 Petition
        On June 19, 2020, mother filed a section 388 petition, requesting Levi be returned
to her physical custody with reunification services. A hearing was set for August 20,
2020.
        Mother filed a second section 388 petition on July 1, 2020, with the same requests
as the initial petition.

                                             4.
Section 366.26 Hearing
        The department recommended a permanent plan of adoption for Levi and his half
siblings. All three siblings had been together in the caregivers’ home, and the department
alleged it was in Levi’s best interests to be adopted by the current caregivers so he could
continue his relationship with his half siblings.
        Mother was present at the June 25, 2020, hearing, as was Mario H., who had been
dismissed from the earlier petition. Mario H. was appointed counsel and, after
discussion, was found to be Levi’s biological father. The hearing was continued to
August 20, 2020.
Further Section 366.26 Hearing and Section 388 Petition
        Neither mother nor Mario H. were present at the continued hearing held August
20, 2020. Mother’s counsel reported that two of the three children had tested positive for
Covid-19, with mother having had a recent visit with them. A continuance was granted
for the section 388 and contested section 366.26 hearings, now scheduled for October 27,
2020.
        Neither mother nor Mario H. were present at the hearing held October 27, 2020.
At the time, mother’s counsel stated that mother was withdrawing her section 388
petition but objected to the section 366.26 recommendations.
        The juvenile court found, by clear and convincing evidence that Levi was likely to
be adopted. It terminated mother and Mario H.’s parental rights and advised them of
their right to appeal.
                                       DISCUSSION
        Mother’s only claim on appeal is that the juvenile court’s order terminating her
parental rights must be reversed because no ICWA inquiry was made of Levi’s biological
father, Mario H. Respondent concedes the error. We agree and will remand for the
limited purpose of compliance with the ICWA.



                                              5.
       ICWA reflects a congressional determination to protect Indian children and to
promote the stability and security of Indian tribes and families by establishing minimum
federal standards that a state court, except in emergencies, must follow before removing
an Indian child from his or her family. (25 U.S.C. § 1902; see In re Isaiah W. (2016) 1
Cal.5th 1, 7–8; In re W.B. (2012) 55 Cal.4th 30, 47; In re S.B. (2005) 130 Cal.App.4th
1148, 1163 [ICWA does not apply to emergency removal and placement of children].)
When ICWA applies, a state court may not, for example, make a foster care placement of
an Indian child or terminate parental rights to an Indian child unless the court is satisfied
“that active efforts have been made to provide remedial services and rehabilitative
programs designed to prevent the breakup of the Indian family and that these efforts have
proved unsuccessful.” (25 U.S.C. § 1912(d); Welf. & Inst. Code, § 361.7, subd. (a); see
In re K.B. (2009) 173 Cal.App.4th 1275, 1288 [“Active efforts required by ICWA are
‘timely and affirmative steps ... to remedy problems which might lead to severance of the
parent-child relationship.’ ”].) Prior to placing an Indian child in foster care, the court
must also make “a determination, supported by clear and convincing evidence, including
testimony of qualified expert witnesses, that the continued custody of the child by the
parent or Indian custodian is likely to result in serious emotional or physical damage to
the child.” (25 U.S.C. § 1912(e); Welf. & Inst. Code, § 361.7, subd. (c).)
       If an Indian child is removed from a foster care home, a subsequent placement
must be in accordance with ICWA, unless the child is returned to the parent. (25 U.S.C.
§ 1916(b); Welf. & Inst. Code, § 224, subd. (b).) The Indian child, the parent, and the
Indian child’s tribe have the right to intervene in any “proceeding for the foster care
placement of, or termination of parental rights to, an Indian child” (25 U.S.C. § 1911(c)),
and can petition the court to invalidate any foster care placement of an Indian child made
in violation of ICWA (25 U.S.C. § 1914; Welf. & Inst. Code, § 224, subd. (e)).
       Central to the protections ICWA provides is the determination that an Indian child
is involved, and federal regulations implementing ICWA require that state courts “ask

                                              6.
each participant in an emergency or voluntary or involuntary child-custody proceeding
whether the participant knows or has reason to know that the child is an Indian child.”
(25 C.F.R. § 23.107(a).) For these purposes, an “ ‘Indian child’ ” is a child who (1) is “a
member of an Indian tribe,” or (2) “is eligible for membership in an Indian tribe and is
the biological child of a member of an Indian tribe.” (25 U.S.C. § 1903(4); Welf. & Inst.
Code, § 224.1, subd. (a) [adopting federal law definition].)
       The court must also “instruct the parties to inform the court if they subsequently
receive information that provides reason to know the child is an Indian child.” (25 C.F.R.
§ 23.107(a).) Under California law, the court and county child welfare department “have
an affirmative and continuing duty to inquire whether a child,” who is the subject of a
juvenile dependency petition, “is or may be an Indian child.” (§ 224.2, subd. (a); see In
re Isaiah W., supra, 1 Cal.5th at p. 9; Cal. Rules of Court, rule 5.481(a)2.)
       The juvenile court must ask the participants in a dependency proceeding upon
each party’s first appearance “whether the participant knows or has reason to know that
the child is an Indian child” (§ 224.2, subd. (c)), and “[o]rder the parent ... to complete
Parental Notification of Indian Status ([California Judicial Council] form ICWA-020).”
(Rule 5.481(a)(2)(C), italics omitted.)
       The record in this case reveals that mother was asked and replied that she did not
have any known Indian ancestry. Based upon mother’s in-court statement and her
parental notification of Indian status declaration indicating that she and her child have no
Indian ancestry and are neither members nor eligible for membership in an Indian tribe,
there was no “reason to believe” that Levi was an Indian child based on her parentage.
(§ 224.2, subd. (e).) Therefore, there was no duty to make a “further inquiry” as to her
side of the family.


2     All further references to the rules are to the California Rules of Court unless
otherwise stated.


                                              7.
       However, the record does not reveal that the court made any explicit findings that
it or the department satisfied their duties of inquiry under ICWA or state law with respect
to Mario H. Indeed, it does not appear from our record that the juvenile court or any
social worker ever asked Mario H. any questions relevant to determining whether he had
any Indian ancestry or if Levi was an Indian child. Nor was Mario H. directed to fill out
a parental notification of Indian status form as required (rule 5.481(a)(2)), and no such
form is in our record.
                                      DISPOSITION
       The order terminating parental rights is conditionally affirmed. The matter is
remanded to the juvenile court with directions to comply with the inquiry and notice
provision of the ICWA and California law as to Mario H. If, after conducting further
inquiry as required, the juvenile court determines there is no reason to know that Levi is
an Indian child, the order terminating parental rights shall remain in effect. If there is
reason to know Levi may be an Indian child, then the juvenile court will order notice to
the relevant tribes. If any tribe determines that Levi is an Indian child, the order
terminating parental rights shall be vacated for further proceedings with ICWA, including
considering any petition filed to invalidate prior orders. (25 U.S.C. § 1914; Welf. & Inst.
Code, § 224, subd. (e).)




                                              8.